Exhibit 10.2

AMENDMENT NO. 4 TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY

COMPANY AGREEMENT OF

AIREON LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

This Amendment No. 4 to Second Amended and Restated Limited Liability Company
Agreement (this “Amendment”), of Aireon LLC (the “Company”), is dated as of June
30, 2016 and is entered into by NAV CANADA Satellite, Inc., a Delaware
corporation; Iridium Satellite LLC, a Delaware limited liability company; ENAV
North Atlantic LLC, a Delaware limited liability company; IAA North Atlantic
Inc., a Delaware corporation; and Naviair Surveillance A/S, a Danish limited
liability company (collectively, the “Members”); NAV CANADA, a Canadian
corporation; Enav, S.p.A., a company formed under the laws of the Italian
Republic (“Enav”); Irish Aviation Authority Limited, a company organized under
the laws of the Republic of Ireland (“IAA”); Naviair, an independent state owned
company owned by the Kingdom of Denmark, registered with the Danish Business
Authority under CVR-no.: 26 05 97 63; and the Company.  

 

RECITALS

 

A.The Members, NAV CANADA, Enav, IAA, Naviair and the Company are party to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of February 14, 2014, as amended (the “Operating Agreement”).

B.The Members, NAV CANADA, Enav, IAA, Naviair and the Company wish to amend the
Operating Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
agree as follows:

1.Amendments.

a.The definition of “Additional Investors Subsidiary” contained in Article 1 of
the Operating Agreement is hereby amended and restated in its entirety and
replaced with the following:

““Additional Investors Subsidiary” means collectively or individually, Enav US
Subsidiary, IAA US Subsidiary and the Naviair Subsidiary.”

b.The definition of “Fourth Additional Investors Tranche Financing” contained in
Article 1 of the Operating Agreement is hereby amended and restated in its
entirety and replaced with the following:

““Fourth Additional Investors Tranche Financing” means the purchase by the
Additional Investors through the Additional Investors Subsidiaries of the Fourth

 

 

129023245 v1

--------------------------------------------------------------------------------

Additional Investors Tranche Financing Interest for the Fourth Additional
Investors Tranche Financing Amount upon the satisfaction of the Fifth NAV CANADA
Tranche Financing Conditions pursuant to the terms of this Agreement and the
Additional Investors Subscription Agreements.”

c.The definition of “Preferred Interests” contained in Article 1 of the
Operating Agreement is hereby amended and restated in its entirety and replaced
with the following:

““Preferred Interests” means Interests designated by the Board of Directors as
“Preferred Interests” with the rights and privileges (including the right to
receive the Accrued Dividend on or after January 1, 2016) set forth in this
Agreement and held by NAV CANADA US Subsidiary, the Additional Investors
Subsidiaries and/or any of their respective Permitted Transferees and which have
not been converted into Common Interests in accordance with the terms hereof.”

d.The definition of “Redeemable Iridium Interests” contained in Article 1 of the
Operating Agreement is hereby amended and restated in its entirety and replaced
with the following:

““Redeemable Iridium Interests” means an aggregate percentage of Common
Interests held by Iridium equal to (i) the Funded Post-Redemption Target
Percentages minus (ii) the aggregate percentage of all Fully Diluted Company
Voting Interests actually held immediately prior to the Mandatory Iridium
Redemption by NAV CANADA US Subsidiary and the Additional Investors Subsidiaries
(or by any transferees of such Interests).”

e.The definition of “Third Additional Investors Tranche Financing” contained in
Article 1 of the Operating Agreement is hereby amended and restated in its
entirety and replaced with the following:

““Third Additional Investors Tranche Financing” means the purchase by the
Additional Investors through the Additional Investors Subsidiaries of the Third
Additional Investors Tranche Financing Interest for the Third Additional
Investors Tranche Financing Amount pursuant to the terms of this Agreement and
the Additional Investors Subscription Agreements.”

f.The definition of “Trigger Event” contained in Article 1 of the Operating
Agreement is hereby amended and restated in its entirety and replaced with the
following:

““Trigger Event” means (i) the delivery of a written notice by (x) NAV CANADA US
Subsidiary or (y) any of the Additional Investors Subsidiaries to the Company,
after delivery of the Trigger Event Notice by Iridium, notifying the Company
that NAV CANADA US Subsidiary and/or such Additional Investors Subsidiary elect
to have all of their respective Redeemable Interests redeemed pursuant to
Section 3.6.6.1.2, or (ii) any facts, occurrence, circumstance, event, change or
action that, in the good faith and reasonable determination of any NAV CANADA
Director and an Additional Investors

2

 

--------------------------------------------------------------------------------

Director (such determination to be set forth in a written notice delivered to
the Company and Iridium), would reasonably be expected to result in the Company
(x) becoming subject to or a guarantor under the Iridium Credit Agreement or (y)
for so long as the Company is a “Subsidiary” (as defined in the Iridium Credit
Agreement) of Iridium, ceasing to be an Excluded Company.”

g.Article 1 of the Operating Agreement is hereby amended by inserting the
following definition in alphabetical order therein:

““IAA US Subsidiary” means IAA North Atlantic Inc., a Delaware corporation and
wholly-owned subsidiary of IAA.”

h.Section 3.6.5.2 of the Operating Agreement is hereby amended and restated in
its entirety and replaced with the following:

““3.6.5.2 Third Additional Investors Tranche Financing.

3.6.5.2.1Within three (3) weeks following the Company’s notice to the Additional
Investors Subsidiaries following the Third Additional Investors Tranche
Financing Target Date that all of the Fourth NAV CANADA Tranche Financing
Conditions that have not been waived by the relevant Additional Investor and
Additional Investor Subsidiary have been satisfied and that NAV CANADA US
Subsidiary has purchased the Fourth NAV CANADA Tranche Financing Interest, the
Additional Investors Subsidiaries shall purchase their respective portion (as
indicated on Schedule B) of the Third Additional Investors Tranche Financing
Interest for their respective portion (as indicated on Schedule B) of the Third
Additional Investors Tranche Financing Amount, as specified in the Company’s
notice, without further approval by the Board of Directors or any Member.

3.6.5.2.2In the event that the Fourth NAV CANADA Tranche Financing Conditions
have not been satisfied or waived by the relevant Additional Investor or
Additional Investor Subsidiary by the Fourth NAV CANADA Tranche Financing Final
Tranche Date, each Additional Investors Subsidiary will, at its sole option and
upon written notice to the Company that such Additional Investors Subsidiary
does not intend to fund its portion of the Third Additional Investors Tranche
Financing, be relieved of any obligation to fund its portion of the Third
Additional Investors Tranche Financing and its portion of any subsequent
Additional Investors Financing, and if such Additional Investors Subsidiary
delivers such written notice to the Company, such Additional Investors
Subsidiary shall thereafter have no right or obligation to purchase additional
Interests in an Additional Investors Financing (it being understood that an
Additional Investors Subsidiary’s delivery of such notice, or any deemed
delivery of such notice, shall not prevent (i) such Additional Investors
Subsidiary from exercising any preemptive rights pursuant to Section 12.5 or
(ii) such Additional Investors Director from exercising any approval or veto
rights under Section 6.12 (except as otherwise specifically provided for in
Section 6.12)).  In the event that the Fourth NAV CANADA Tranche Financing
Conditions have not been satisfied or waived by the relevant Additional Investor
or Additional Investor Subsidiary by the Fourth NAV CANADA Tranche Financing
Final Tranche Date and an Additional Investors Subsidiary has not delivered the
foregoing notice within fifteen (15) Business Days of the Fourth NAV CANADA
Tranche Financing Final Tranche Date, then

3

 

--------------------------------------------------------------------------------

such notice shall be deemed delivered to the Company and such Additional
Investors Subsidiary shall thereafter have no right or obligation to purchase
additional Interests in an Additional Investors Financing.”

i.Section 3.6.5.3 of the Operating Agreement is hereby amended and restated in
its entirety and replaced with the following:

““3.6.5.3Fourth Additional Investors Tranche Financing.

3.6.5.3.1Within three (3) weeks following the Company’s notice to the Additional
Investors Subsidiaries following the Fourth Additional Investors Tranche
Financing Target Date that all of the Fifth NAV CANADA Tranche Financing
Conditions that have not been waived by the relevant Additional Investor and
Additional Investors Subsidiaries have been satisfied and that NAV CANADA US
Subsidiary has purchased the Fifth NAV CANADA Tranche Financing Interest, the
Additional Investors Subsidiaries shall purchase their respective portion (as
indicated on Schedule B) of the Fourth Additional Investors Tranche Financing
Interest for their respective portion (as indicated on Schedule B) of the Fourth
Additional Investors Tranche Financing Amount, as specified in the Company’s
notice, without further approval by the Board of Directors or any Member.

3.6.5.3.2In the event that the Fifth NAV CANADA Tranche Financing Conditions
have not been satisfied or waived by the relevant Additional Investor or
Additional Investors Subsidiaries by the Fifth NAV CANADA Tranche Financing
Final Tranche Date, each Additional Investors Subsidiary will, at its sole
option and upon written notice to the Company that such Additional Investors
Subsidiary does not intend to fund its portion of the Fourth Additional
Investors Tranche Financing, be relieved of any obligation to fund its portion
of the Fourth Additional Investors Tranche Financing and its portion of any
subsequent Additional Investors Financing, and if such Additional Investors
Subsidiary delivers such written notice to the Company, such Additional
Investors Subsidiary shall thereafter have no right or obligation to purchase
additional Interests in an Additional Investors Financing (it being understood
that an Additional Investors Subsidiary’s delivery of such notice, or any deemed
delivery of such notice, shall not prevent (i) such Additional Investors
Subsidiary from exercising any preemptive rights pursuant to Section 12.5 or
(ii) such Additional Investors Director from exercising any approval or veto
rights under Section 6.12 (except as otherwise specifically provided for in
Section 6.12)).  In the event that the Fifth NAV CANADA Tranche Financing
Conditions have not been satisfied or waived by the relevant Additional Investor
or Additional Investors Subsidiaries by the Fifth NAV CANADA Tranche Financing
Final Tranche Date and an Additional Investors Subsidiary has not delivered the
foregoing notice within fifteen (15) Business Days of the Fifth NAV CANADA
Tranche Financing Final Tranche Date, then such notice shall be deemed delivered
to the Company and such Additional Investors Subsidiary shall thereafter have no
right or obligation to purchase additional Interests in an Additional Investors
Financing.

3.6.5.3.3Enav hereby fully, irrevocably, absolutely and unconditionally
guarantees, for the benefit of the Company, the prompt and complete payment and
performance by Enav US Subsidiary of its obligations when due under this
Agreement and the Enav Subscription Agreement (collectively, the “Enav US
Subsidiary Obligations”) in

4

 

--------------------------------------------------------------------------------

accordance with the terms hereof.  This guaranty shall be a full, unconditional,
irrevocable, absolute and continuing guaranty of payment and performance of the
obligations of Enav US Subsidiary.  If Enav US Subsidiary fails to perform any
Enav US Subsidiary Obligations requiring payment, in whole or in part, when such
Enav US Subsidiary Obligations are due, Enav shall promptly pay such Enav US
Subsidiary Obligations in lawful money of the United States.  Enav shall pay
such amount within five (5) Business Days of receipt of demand for payment from
the Company.  The Company may enforce its rights under this guaranty without
first suing Enav US Subsidiary or joining Enav US Subsidiary in any suit against
Enav, or enforcing any rights and remedies against Enav US Subsidiary or
otherwise pursuing or asserting any claims or rights against Enav US Subsidiary
or any other Person or entity or any of its or their property which may also be
liable with respect to the matters for which Enav is liable hereunder.

3.6.5.3.4IAA hereby fully, irrevocably, absolutely and unconditionally
guarantees, for the benefit of the Company, the prompt and complete payment and
performance by IAA US Subsidiary of its obligations when due under this
Agreement and the IAA Subscription Agreement (collectively, the “IAA US
Subsidiary Obligations”) in accordance with the terms hereof.  This guaranty
shall be a full, unconditional, irrevocable, absolute and continuing guaranty of
payment and performance of the obligations of IAA US Subsidiary.  If IAA US
Subsidiary fails to perform any IAA US Subsidiary Obligations requiring payment,
in whole or in part, when such IAA US Subsidiary Obligations are due, IAA shall
promptly pay such IAA US Subsidiary Obligations in lawful money of the United
States.  IAA shall pay such amount within five (5) Business Days of receipt of
demand for payment from the Company.  The Company may enforce its rights under
this guaranty without first suing IAA US Subsidiary or joining IAA US Subsidiary
in any suit against IAA, or enforcing any rights and remedies against IAA US
Subsidiary or otherwise pursuing or asserting any claims or rights against IAA
US Subsidiary or any other Person or entity or any of its or their property
which may also be liable with respect to the matters for which IAA is liable
hereunder.

3.6.5.3.5Naviair hereby fully, irrevocably, absolutely and unconditionally
guarantees, for the benefit of the Company, the prompt and complete payment and
performance by Naviair Subsidiary of its obligations when due under this
Agreement and the Naviair Subscription Agreement (collectively, the “Naviair
Subsidiary Obligations”) in accordance with the terms hereof.  This guaranty
shall be a full, unconditional, irrevocable, absolute and continuing guaranty of
payment and performance of the obligations of Naviair Subsidiary.  If Naviair
Subsidiary fails to perform any Naviair Subsidiary Obligations requiring
payment, in whole or in part, when such Naviair Subsidiary Obligations are due,
Naviair shall promptly pay such Naviair Subsidiary Obligations in lawful money
of the United States.  Naviair shall pay such amount within five (5) Business
Days of receipt of demand for payment from the Company.  The Company may enforce
its rights under this guaranty without first suing Naviair Subsidiary or joining
Naviair Subsidiary in any suit against Naviair, or enforcing any rights and
remedies against Naviair Subsidiary or otherwise pursuing or asserting any
claims or rights against Naviair Subsidiary or any other Person or entity or any
of its or their property which may also be liable with respect to the matters
for which Naviair is liable hereunder.”

j.Section 3.6.7.4.2 of the Operating Agreement is hereby amended and restated in
its entirety and replaced with the following:

5

 

--------------------------------------------------------------------------------

““3.6.7.4.2 IAA US Subsidiary’s Preferred Interests (or Common Interests, if
such Member has made its Conversion Election) will be increased to the amount of
Preferred Interests convertible into (or, if applicable, Common Interests equal
to) the Funded IAA Post-Redemption Target Percentage;”

k.Sections 6.2.1, 6.2.2 and 6.2.3 of the Operating Agreement are hereby amended
and restated in their entirety and replaced with the following:

“6.2.1From the date hereof until the closing of the Third NAV CANADA Tranche
Financing, each Member agrees that such Member will vote all of its Interests at
each election of Directors in favor of:  (A) six (6) persons nominated by
Iridium (each, an “Iridium Director”), for so long as Iridium holds at least 60%
of the then Fully Diluted Company Voting Interests (provided that (i) if Iridium
ceases to hold at least 60% of the Fully Diluted Company Voting Interests, but
holds at least 40% of the Fully Diluted Company Voting Interests, then Iridium
shall be entitled to designate only four (4) Iridium Directors, (ii) if Iridium
ceases to hold at least 40% of the Fully Diluted Company Voting Interests, but
holds at least 13% of the Fully Diluted Company Voting Interests, then Iridium
shall be entitled to designate only two (2) Iridium Directors, and (iii) if
Iridium ceases to hold at least 13% of the Fully Diluted Company Voting
Interests, but holds at least 3% of the Fully Diluted Company Voting Interests,
then Iridium shall be entitled to designate only one (1) Iridium Director); (B)
three (3) persons nominated by NAV CANADA (each, a “NAV CANADA Director”), for
so long as NAV CANADA US Subsidiary holds at least 15% of the Fully Diluted
Company Voting Interests (provided that if NAV CANADA US Subsidiary ceases to
hold at least 15% of the Fully Diluted Company Voting Interests, but holds at
least 3% of the Fully Diluted Company Voting Interests, then NAV CANADA shall be
entitled to designate only one (1) NAV CANADA Director); (C) one (1) person
nominated by Enav, for so long as Enav US Subsidiary holds at least 3% of the
Fully Diluted Company Voting Interests (such person or any other person
nominated by Enav to be a Director pursuant to this Section 6.2, an “Enav
Director”); (D) one (1) person nominated by IAA and Naviair, collectively, for
so long as IAA US Subsidiary and Naviair Subsidiary collectively hold at least
3% of the Fully Diluted Company Voting Interests (such person or any other
person nominated by IAA and Naviair, collectively, to be a Director pursuant to
this Section 6.2, an “IAA/Naviair Director”, and together with the Enav
Director, collectively or individually, pursuant to the terms hereof, referred
to herein as the “Additional Investors Directors”).

6.2.2From the closing of the Third NAV CANADA Tranche Financing until the
closing of the Fifth NAV CANADA Tranche Financing, each Member agrees that such
Member will vote all of its Interests at each election of Directors in favor
of:  (A) four (4) Iridium Directors, for so long as Iridium holds at least 40%
of the Fully Diluted Company Voting Interests (provided that (i) if Iridium
ceases to hold at least 40% of the Fully Diluted Company Voting Interests, but
holds at least 13% of the Fully Diluted Company Voting Interests, then Iridium
shall be entitled to designate only two (2) Iridium Directors, and (iii) if
Iridium ceases to hold at least 13% of the Fully Diluted Company Voting
Interests, but holds at least 5% of the Fully Diluted Company Voting Interests,
then Iridium shall be entitled to designate only one (1) Iridium Director);

6

 

--------------------------------------------------------------------------------

(B) four (4) NAV CANADA Directors, for so long as NAV CANADA US Subsidiary holds
at least 30% of the Fully Diluted Company Voting Interests (provided that (i) if
NAV CANADA US Subsidiary ceases to hold at least 30% of the Fully Diluted
Company Voting Interests, but holds at least 15% of the Fully Diluted Company
Voting Interests, then NAV CANADA shall be entitled to designate only three (3)
NAV CANADA Directors, and (ii) if NAV CANADA US Subsidiary ceases to hold at
least 15% of the Fully Diluted Company Voting Interests, but holds at least 5%
of the Fully Diluted Company Voting Interests, then NAV CANADA shall be entitled
to designate only one (1) NAV CANADA Director); (C) one (1) Enav Director, for
so long as Enav US Subsidiary holds at least 5% of the Fully Diluted Company
Voting Interests; (D) one (1) IAA/Naviair Director, for so long as IAA US
Subsidiary and Naviair Subsidiary collectively hold at least 5% of the Fully
Diluted Company Voting Interests; and (E) the Chief Executive Officer of the
Company. For the avoidance of doubt, if the initial closing of the Third NAV
CANADA Tranche Financing is a partial closing, the change in allocation of
directors provided for in this Section 6.2.2 shall occur at the initial closing
of the Third NAV CANADA Tranche Financing.

6.2.3From the closing of the Fifth NAV CANADA Tranche Financing and thereafter,
each Member agrees that such Member will vote all of its Interests at each
election of Directors in favor of:  (A) two (2) Iridium Directors, for so long
as Iridium holds at least 13% of the Fully Diluted Company Voting Interests
(provided that (i) if Iridium ceases to hold at least 13% of the Fully Diluted
Company Voting Interests, but holds at least 5% of the Fully Diluted Company
Voting Interests, then Iridium shall be entitled to designate only one (1)
Iridium Director); (B) six (6) NAV CANADA Directors, for so long as NAV CANADA
US Subsidiary holds at least 40% of the Fully Diluted Company Voting Interests
(provided that (i) if NAV CANADA US Subsidiary ceases to hold at least 40% of
the Fully Diluted Company Voting Interests, but holds at least 30% of the Fully
Diluted Company Voting Interests, then NAV CANADA shall be entitled to designate
only four (4) NAV CANADA Directors, (ii) if NAV CANADA US Subsidiary ceases to
hold at least 30% of the Fully Diluted Company Voting Interests, but holds at
least 15% of the Fully Diluted Company Voting Interests, then NAV CANADA shall
be entitled to designate only three (3) NAV CANADA Directors, and (iii) if NAV
CANADA US Subsidiary ceases to hold at least 15% of the Fully Diluted Company
Voting Interests, but holds at least 5% of the Fully Diluted Company Voting
Interests, then NAV CANADA shall be entitled to designate only one (1) NAV
CANADA Director); (C) one (1) Enav Director, for so long as Enav US Subsidiary
holds at least 5% of the Fully Diluted Company Voting Interests; (D) one (1)
IAA/Naviair Director, for so long as IAA US Subsidiary and Naviair Subsidiary
collectively hold at least 5% of the Fully Diluted Company Voting Interests; and
(E) the Chief Executive Officer of the Company.”

l.Section 12.2.1 of the Operating Agreement is hereby amended and restated in
its entirety and replaced with the following:

“12.2.1 The Company shall, and shall cause each of its officers, Directors,
employees, Accounting Firm, Affiliates and other representatives to provide
Iridium, NAV CANADA US Subsidiary, Enav US Subsidiary, IAA US Subsidiary,
Naviair

7

 

--------------------------------------------------------------------------------

Subsidiary and each holder of more than 10% of the Fully Diluted Company Voting
Interests, and their and its respective officers, directors, employees,
accountants, Affiliates and representatives (the “Information Rights Holders”),
reasonable access during normal business hours to the Company’s officers,
Directors, employees, agents, properties, offices, books, contracts, reports,
records, personnel and other facilities, and give them access to, such
documents, financial date, records and information of the Company as Iridium,
NAV CANADA US Subsidiary and any such holder of more than 10% of the Fully
Diluted Company Voting Interests from time to time may reasonably request.”

m.Schedules A, B and B-1 of the Operating Agreement are hereby amended and
restated in their entirety and replaced with Schedules A, B and B-1 attached.

2.Except as expressly provided herein, nothing in this Amendment shall be deemed
to waive or modify any of the other provisions of the Operating Agreement.  In
the event of any conflict between the Operating Agreement, any previous
amendment of the Operating Agreement, this Amendment and any subsequent
amendment, the document later in time shall prevail.

3.This Amendment shall be binding upon and shall inure to the benefit of the
successors in interest of the parties hereto.

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first hereinabove set forth.

Aireon LLC

 

By: /S/ Donald L. Thoma                          
Name:  Donald L. Thoma
Title:    CEO

NAV CANADA

 

By: /S/ Neil Wilson                              
Name:  Neil Wilson
Title:    President and Chief Executive Officer

By: /S/ Brian Aitken                              

Name:  Brian Aitken

Title:    Executive Vice President, Finance

             and Chief Financial Officer

 

 

 

 

 

 

 

Enav S.p.A.

 

By:________________________________
Name:
Title:

 

 

 

 

 

 

 

Irish Aviation Authority Limited

 

By: /s/ Eamonn Brennan                              
Name:  Eamonn Brennan
Title:    Chief Executive Officer

 

 

Naviair

 

By: /s/ Morten Dembæk                              
Name:  Morten Dembæk
Title:    CEO

By: /s/ A. B. Lundholt                              
Name:  A. B. Lundholt
Title:    Chairman

 


 



Signature Page to Amendment No. 4

 

129023245 v1

--------------------------------------------------------------------------------

MEMBERS:

 

NAV CANADA Satellite, Inc.

 

By: /s/ Neil Wilson                              
Name:  Neil Wilson
Title:    President

By: /s/ Brian Aitken                              
Name:  Brian Aitken
Title:    Vice President and Chief Financial Officer

 

 

 

 

Iridium Satellite LLC

 

By:  /s/ Matthew J. Desch
Name:  Matthew J. Desch
Title:    Chief Executive Officer





 

Naviair Surveillance A/S

 

By:  /s/ Søren Stahlfest Moller                  
Name:  Søren Stahlfest Moller
Title:    CFO

By:  /S/ Morten Dambaek                          
Name:  Morten Dambaek
Title:    Chairman

IAA North Atlantic Inc.

 

By:  /s/ Philip Hughes                          
Name:  Philip Hughes
Title:    President

By:  /s/ Maeve Hogan                          
Name:  Maeve Hogan
Title:    Secretary & Treasurer

 

 

ENAV North Atlantic LLC

 

By:  ____________________________
Name:
Title:





 

 





 

 

Signature Page to Amendment No. 4

 

 

129023245 v1